SUMMARY MEMORANDUM AND OPINION; NOT INTENDED FOR PUBLICATION. 



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JONATHAN WILLIAMS,


                      Plaintiff,
                                                  Civil Action No. 11-cv-1033 (RLW)
                      v.

PRESIDENT BARACK OBAMA,

                      Defendant.


                                   MEMORANDUM OPINION

       This matter comes before the Court on review of the plaintiff’s pro se civil complaint and

amended complaint. The Court will dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       The Court acknowledges that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). However, even pro se litigants must comply with the Federal Rules of

Civil Procedure. Jarrell v. Tisch, 656 F.Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal

Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement of the

grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a). This minimum standard ensures that

defendants receive fair notice of the claim being asserted so they may prepare a responsive

answer and adequate defense, and assess whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
            SUMMARY MEMORANDUM AND OPINION; NOT INTENDED FOR PUBLICATION. 


       Plaintiff filed his 62-page original complaint on June 3, 2011. Less than a week later,

Plaintiff filed an amended complaint adding an additional twenty-six pages, but it is no more

comprehensible than his first complaint. Both complaints are so vague, disorganized, confusing,

and wholly incomprehensible that they utterly fail to “give the defendant fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47-48,

78 S.Ct. 99, 2 L.Ed.2d 80 (1957). The complaints do not establish the nature or basis of

plaintiff’s claims, the relief plaintiff demands, or the basis of the Court’s jurisdiction. For these

reasons, the complaint will be dismissed without prejudice for its failure to comply with the

requirements of Rule 8(a). A separate Order of dismissal accompanies this Memorandum

Opinion.




SO ORDERED.
Date: June 16, 2011                                                       /s/
                                                               Robert L. Wilkins
                                                               United States District Judge